IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 113PA16

                                 Filed 9 June 2017

STATE OF NORTH CAROLINA
              v.
AUSTIN LYNN MILLER



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 783 S.E.2d 512 (2016), vacating a judgment

entered on 5 February 2015 by Judge Eric C. Morgan in Superior Court, Watauga

County. Heard in the Supreme Court on 14 February 2017.


      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State-appellant.

      Jeffrey William Gillette for defendant-appellee.


      ERVIN, Justice.


      On 12 June 2013, the General Assembly enacted legislation that, effective 1

December 2013, made it “unlawful for any person” to “[p]ossess a pseudoephedrine

product if the person has a prior conviction for the possession or manufacture of

methamphetamine,” with any person convicted of this offense to “be punished as a

Class H felon.” Act of June 12, 2013, ch. 124, secs. 1, 3, 2013 N.C. Sess. Laws 291,
                                      STATE V. MILLER

                                     Opinion of the Court



291-93 (codified at N.C.G.S. § 90-95(d1)(1)(c)).1 Prior to the enactment of N.C.G.S. §

90-95(d1)(1)(c), any person aged eighteen or older was entitled to purchase “at retail”

up to “3.6 grams of any pseudoephedrine products[2] per calendar day” and up to “9

grams of pseudoephedrine products within any 30-day period,” N.C.G.S. § 90-113.53

(2015),3 as long as the purchaser furnished appropriate photo identification and a

current valid residential address and signed a form attesting to the validity of his or

her personal information and other information that could be accessed by law

enforcement officers, see id. §§ 90-113.52 (2015), -113.53.             The ultimate issue

presented for our consideration in this case is whether N.C.G.S. § 90-95(d1)(1)(c), as

applied to defendant, worked a deprivation of defendant’s right to due process of law

under the federal constitution. After careful consideration of the record evidence in

light of the applicable legal principles, we conclude that defendant’s as-applied

challenge to the constitutionality of N.C.G.S. § 90-95(d1)(1)(c) lacks merit and reverse

the decision of the Court of Appeals, State v. Miller, ___ N.C. App. ___, ___, 783 S.E.2d
512, 523-24 (2016), to the contrary.




       1   The Governor approved the new statutory provision on 19 June 2013.

       2 A “pseudoephedrine product” is “a product containing any detectable quantity of
pseudoephedrine or ephedrine base, their salts or isomers, or salts of their isomers.” N.C.G.S.
§ 90-113.51(a) (2015).

       3The statutory purchase limits do not apply “if the product is dispensed under a valid
prescription.” Id. § 90-113.53(a), (b).

                                              -2-
                                  STATE V. MILLER

                                  Opinion of the Court



      On 3 October 2012, Judge R. Stuart Albright entered a judgment in Ashe

County File Nos. 12 CrS 248, 11 CrS 50918, 11 CrS 50919, and 11 CrS 50920

sentencing defendant to a term of sixteen to twenty months of imprisonment, with

this sentence being suspended and with defendant being placed on supervised

probation for a period of thirty-six months, based upon defendant’s convictions for

possession of a methamphetamine precursor with the intent to distribute (File No. 12

CrS 248), maintaining a vehicle or dwelling for the purpose of selling or delivering a

controlled substance (File No. 11 CrS 50918), possession of methamphetamine (File

No. 11 CrS 50919), and possession of drug paraphernalia (File No. 11 CrS 50920). On

5 January 2014, defendant purchased “Allergy Congestion Relief D–ER tabs,” which

contained 3.6 grams of pseudoephedrine, from a Walmart pharmacy in Boone. On 7

January 2014, Detective John Hollar of the Watauga County Sheriff’s Office

examined the National Precursor Log Exchange, which is an electronic database

administered by the National Association of Drug Diversion Investigators that tracks

pseudoephedrine purchases, N.C.G.S. § 90-113.52A (2015), and determined that

defendant had made this pseudoephedrine purchase.          In view of the fact that

Detective Hollar knew that defendant had previously been convicted of possessing

methamphetamine, he obtained the issuance of a warrant for defendant’s arrest. On

4 August 2014, the Watauga County grand jury returned a bill of indictment charging

defendant with “possess[ing] an immediate precursor chemical, pseudoephedrine,

having a prior conviction for the possession of methamphetamine, to wit:          The


                                          -3-
                                     STATE V. MILLER

                                     Opinion of the Court



defendant was convicted of Possession of Methamphetamine in Ashe County, File

Number 11 CRS 50919, on 1 October 2012.”4


       On 4 February 2015, defendant filed a motion in which he requested the trial

court to declare N.C.G.S. § 90-95(d1)(1)(c) unconstitutional on the grounds that

punishing him for violating this newly enacted statutory provision contravened his

federal due process rights as enunciated in Lambert v. California, 355 U.S. 225, 2 L.

Ed. 2d 228 (1957). In support of this contention, defendant argued that N.C.G.S. §

90-95(d1)(1)(c) had criminalized the otherwise innocent act of possessing a

pseudoephedrine product for a subset of felons to which defendant belonged despite

the fact that the purchase of such substances by individuals like defendant had been

entirely lawful little more than a month earlier and that the State’s failure to provide

adequate notice of this change in law constituted a federal due process violation like

that identified in Lambert. In addition, defendant asserted that federal due process

principles required that a mens rea or scienter element be imported into N.C.G.S. §

90-95(d1)(1)(c) in light of Lambert; Morissette v. United States, 342 U.S. 246, 96 L.

Ed. 288 (1952); and Liparota v. United States, 471 U.S. 419, 85 L. Ed. 2d 434 (1985).

For that reason, in the event that this case proceeded to trial, defendant argued that

the trial court would be required to instruct the jury that, in order to return a verdict


       4 Although the dates associated with defendant’s conviction for methamphetamine
possession set out in the indictment and delineated in the evidence differ, defendant did not
argue in the Court of Appeals that this divergence between allegation and proof constituted
a fatal variance entitling him to dismissal of the charge that had been lodged against him.

                                             -4-
                                   STATE V. MILLER

                                   Opinion of the Court



of guilty, the jury would have to find beyond a reasonable doubt that defendant had

the specific intent to violate the law consisting of proof that defendant “had

knowledge that it was illegal to purchase [a pseudoephedrine product] because he

had a meth[amphetamine] conviction.”


      In response, the State argued that N.C.G.S. § 90-95(d1)(1)(c) resembles

N.C.G.S. § 14-415.1, which provides, in pertinent part, that “[i]t shall be unlawful for

any person who has been convicted of a felony to purchase, own, possess, or have in

his custody, care, or control any firearm or any weapon of mass death and

destruction” and which has repeatedly been upheld by North Carolina courts.

N.C.G.S. § 14-415.1(a) (2015). More specifically, the State asserted that N.C.G.S. §

90-95(d1)(1)(c), like N.C.G.S. § 14-415.1, merely requires an “intent to act”; that the

dangers posed by methamphetamine are similar to those posed by firearms in the

possession of felons; and that the similarities between these two statutes demonstrate

the constitutionality of N.C.G.S. § 90-95(d1)(1)(c). Additionally, the State asserted

that defendant’s specific intent argument amounted to a claim that “ignorance of the

law should be an excuse.” At the conclusion of the pretrial hearing, the trial court

denied defendant’s motion to declare N.C.G.S. § 90-95(d1)(1)(c) unconstitutional

“without prejudice to later arguments at the charging conference as to jury

instructions.”




                                           -5-
                                   STATE V. MILLER

                                   Opinion of the Court



      At the jury instruction conference held near the conclusion of defendant’s trial,

defendant reiterated his request that the trial court instruct the jury concerning the

necessity for a showing that he had acted with specific intent to violate the law using

the “instruction from the Liparota case which tracked an earlier federal pattern jury

instruction.” Ultimately, the State and defendant agreed that the trial court would

instruct the jury utilizing N.C.P.I. Crim. 120.10, which defines intent, 1 N.C.P.I.–

Crim. 120.10 (June 2012), and N.C.P.I. Crim. 261.55, which defines the showing that

the State was required to make in order to convict defendant of the substantive

offense with which he had been charged, 3 N.C.P.I.–Crim. 261.55 (June 2014). In

light of that agreement, the trial court instructed the jury that:

                   Intent is a mental attitude seldom provable by direct
             evidence. It must ordinarily be proved by circumstances
             from which it may be inferred. You arrive at the intent of
             a person by such just and reasonable deductions from the
             circumstances proven as a reasonably prudent person
             would ordinarily draw therefrom.

                    The defendant has been charged with the possession
             of a pseudoephedrine product with a prior conviction of the
             possession of methamphetamine. For you to find the
             defendant guilty of this offense, the State must prove two
             things beyond a reasonable doubt:          First, that the
             defendant possessed a pseudoephedrine product. And,
             second, that the defendant has a prior conviction for the
             possession of methamphetamine.

                   If you find from the evidence beyond a reasonable
             doubt that the defendant possessed a pseudoephedrine
             product and has a prior conviction for the possession of
             methamphetamine, then it would be your duty to return a
             verdict of guilty. If you do not so find, or have a reasonable


                                           -6-
                                   STATE V. MILLER

                                   Opinion of the Court



              doubt as to one or more of these things, then it would be
              your duty to return a verdict of not guilty.

At the conclusion of its deliberations, the jury returned a verdict convicting defendant

as charged.    Based upon the jury’s verdict, the trial court entered a judgment

sentencing defendant to a term of six to seventeen months of imprisonment, with this

sentence having been suspended and with defendant having been placed on

supervised probation for a period of twenty-four months. Defendant successfully

sought review of the trial court’s judgment by filing a petition seeking the issuance of

a writ of certiorari with the Court of Appeals. Miller, ___ N.C. App. at ___, 783 S.E.2d

at 516.


      In seeking relief from the trial court’s judgment before the Court of Appeals,

defendant argued that N.C.G.S. § 90-95(d1)(1)(c), as applied to him, violated his due

process rights. In support of this contention, defendant argued that, in instances,

like this one, in which a state has rendered otherwise innocent and lawful behavior

subject to significant criminal penalties, due process considerations require either

that scienter or mens rea be shown in order to prove guilt or, in the alternative, that

the State establish that defendant had fair warning that a previously lawful act was

now subject to the criminal sanction. Defendant claimed that he reasonably believed

that he had the right to lawfully purchase pseudoephedrine products on 5 January

2014, that he reasonably lacked any knowledge that the law had changed effective 1

December 2013, that he did not intend to violate the law by purchasing an allergy


                                           -7-
                                   STATE V. MILLER

                                   Opinion of the Court



medication, and that punishing him as a felon for purchasing a product containing

pseudoephedrine under such circumstances was fundamentally unfair. For that

reason, defendant asserted that guilt of the offense made punishable by N.C.G.S. §

90-95(d1)(1)(c) should require proof that defendant knew that his actions were

unlawful or, in the absence of such a scienter or mens rea requirement, that the

State’s failure to notify him and other similarly situated individuals that they were

prohibited from purchasing products containing pseudoephedrine as a precondition

for subjecting them to the criminal sanction for acting in that manner rendered the

relevant statutory provision unconstitutional.


      In response, the State argued that, since N.C.G.S. § 90-95(d1)(1)(c) does not

fall within the narrow category of crimes for which knowledge that the prohibited

conduct is unlawful is required, defendant’s ignorance of the prohibited nature of his

conduct does not preclude a finding of criminal liability. In the State’s view, N.C.G.S.

§ 90-95(d1)(1)(c) is a straightforward and easily understood statutory provision

rather than a “highly technical” tax or currency statute of the sort that requires proof

that the defendant knew that his or her conduct was unlawful, citing Bryan v. United

States, 524 U.S. 184, 194-95, 141 L. Ed. 2d 197, 207 (1998). Moreover, the State

argued that the exception to the general rule that proof that the defendant knew of

the unlawfulness of his or her conduct is not required in order to establish the

defendant’s guilt set out in Lambert only applies in the event that the challenged

statutory provision criminalizes “wholly passive” conduct and that defendant’s

                                           -8-
                                      STATE V. MILLER

                                     Opinion of the Court



decision to purchase pseudoephedrine cannot be characterized in that manner.

Although proof of defendant’s guilt in this case does require a showing that defendant

knew that he had a prior methamphetamine possession conviction and that the

substance that he possessed contained pseudoephedrine, the relevant statutory

provision cannot be reasonably construed to require proof that defendant knew that

it was unlawful for him to possess pseudoephedrine as a precondition for a finding of

guilt.


         The Court of Appeals began its discussion of defendant’s challenges to the trial

court’s judgment by noting that the extent, if any, to which the General Assembly

intended to include a specific intent or scienter element in N.C.G.S. § 90-95(d1)(1)(c)

depends upon the manner in which the relevant statutory language should be

construed.5 Miller, ___ N.C. App. at ___, 783 S.E.2d at 516. Given that N.C.G.S. §

90-95(d1)(1)(c) fails to explicitly provide for a specific intent or mens rea element and

that the General Assembly has included such language in defining the other offenses

listed under N.C.G.S. § 90-95(d1), id. at ___, 783 S.E.2d at 516-17 (discussing

N.C.G.S. §§ 90-95(d1)(1)(a)-(b) and 90-95(d1)(2)(a)-(b)), the Court of Appeals



         The exact nature of defendant’s statutory construction challenge to the trial court’s
         5

judgment is not entirely clear. Although defendant could have advanced this contention in
support of an argument that the trial court had erred by failing to dismiss the charge that
had been lodged against him for insufficiency of the evidence, an argument that the trial
court had erroneously instructed the jury concerning the applicable law, or an argument that
N.C.G.S. § 90-95(d1)(1)(c) could only be upheld against a constitutional challenge in the event
that the relevant statutory provision was construed so as to include such a scienter or mens
rea requirement, defendant did not clearly make any one of these three arguments.

                                              -9-
                                   STATE V. MILLER

                                   Opinion of the Court



concluded that the General Assembly had “ ‘ intentionally and purposely’ ” excluded

“an intent element” from N.C.G.S. § 90-95(d1)(1)(c), id. at ___, 783 S.E.2d at 517

(quoting State v. Watterson, 198 N.C. App. 500, 506, 679 S.E.2d 897, 900 (2009)

(quoting N.C. Dep’t of Revenue v. Hudson, 196 N.C. App. 765, 768, 675 S.E.2d 709,

711 (2009))). Although “any possession of a controlled substance offense contains an

implied knowledge element, to wit, that the defendant must know he possesses the

controlled substance and must also know the identity of the substance,” id. at ___ n.3,
783 S.E.2d at 517 n.3 (citing State v. Galaviz–Torres, 368 N.C. 44, 52, 772 S.E.2d 434,

439 (2015) (discussing State v. Coleman, 227 N.C. App. 354, 742 S.E.2d 346, disc. rev.

denied, 367 N.C. 271, 752 S.E.2d 466 (2013))), the Court of Appeals concluded that

the General Assembly intended for N.C.G.S. § 90-95(d1)(1)(c) “to be exactly what its

plain language indicates: a strict liability offense without any element of intent,” id.

at ___, 783 S.E.2d at 517.


      After rejecting defendant’s contention that N.C.G.S. § 90-95(d1)(1)(c) should be

construed to require proof that defendant knew that he was not entitled to purchase

products containing pseudoephedrine, the Court of Appeals addressed defendant’s as-

applied challenge to the constitutionality of that statutory provision. Id. at ___, 783

S.E.2d at 517-23. Despite its recognition “that methamphetamine manufacture and

use is a significant law enforcement and public health problem which demands

serious criminal penalties,” id. at ___, 783 S.E.2d at 519-20, the Court of Appeals

concluded that, “in light of . . . Lambert and Liparota,” N.C.G.S. § 90-95(d1)(1)(c) “is

                                          -10-
                                   STATE V. MILLER

                                   Opinion of the Court



unconstitutional as applied to [defendant],” id. at ___, 783 S.E.2d at 520, given that

“[p]ossession of pseudoephedrine products is an innocuous and entirely legal act for

the majority of people in our State, including most convicted felons,” id. at ___, 783

S.E.2d at 520, and that “possessing allergy medications containing pseudoephedrine,”

unlike the possession of “illegal drugs,” “hand grenades,” or “dangerous acids,” “is an

act that citizens, including convicted felons, would reasonably assume to be legal,” id.

at ___, 783 S.E.2d at 520 (citing Liparota, 471 U.S. at 426, 85 L. Ed. 2d at 440). Prior

to the enactment of N.C.G.S. § 90-95(d1)(1)(c), the statutory provisions regulating the

purchase of products containing pseudoephedrine required the provision of notice of

the lawfulness of particular purchases at the point of sale, id. at ___, 783 S.E.2d at

520; however, violations of N.C.G.S. § 90-95(d1)(1)(c) can occur without the provision

of any such point of sale notice even though such purchases would be lawful “for most

people, including the vast majority of convicted felons,” id. at ___, 783 S.E.2d at 520.

“Simply put,” the Court of Appeals reasoned, “there were no ‘circumstances which

might move one to inquire as to’ a significant change in the [Controlled Substances

Act’s] requirements nor any notice to [defendant] that the new [provision] had

transformed an innocent act previously legal for him into a felony.” Id. at ___, 783

S.E.2d at 520 (quoting Lambert, 355 U.S. at 229, 2 L. Ed. 2d at 232). In reaching this

conclusion, the Court of Appeals found the decision in Wolf v. State of Oklahoma,

2012 OK CR 16, 292 P.3d 512 (Okla. Crim. App. 2012), cert. denied, ___ U.S. ___, 186




                                          -11-
                                   STATE V. MILLER

                                   Opinion of the Court



L. Ed. 2d 877 (2013), to be highly persuasive, Miller, ___ N.C. App. at ___, 783 S.E.2d

at 520-21, concluding, in reliance upon Wolf, that

                    [t]aken together, Lambert and Liparota suggest
             that, while a legislature may criminalize conduct in itself,
             with no intent requirement, the legislature must make
             some provision to inform a person that the conduct, as
             applied to her, is criminal. This is particularly important
             where the conduct in question is otherwise legal. This is
             precisely the circumstance here: some convicted felons are
             prohibited from purchasing pseudoephedrine, while others,
             along with the general population, are not.

Id. at ___, 783 S.E.2d at 521 (alteration in original) (quoting Wolf, 2012 OK CR at

¶ 10, 292 P.3d at 516). As a result, the Court of Appeals held that N.C.G.S. § 90-

95(d1)(1)(c) is unconstitutional “as applied to a defendant in the absence of notice to

the subset of convicted felons whose otherwise lawful conduct is criminalized thereby

or proof beyond a reasonable doubt by the State that a particular defendant was

aware that his possession of a pseudoephedrine product was prohibited by law,” id.

at ___, 783 S.E.2d at 521, and that defendant’s conviction for violating N.C.G.S. §

95-90(d1)(1)(c) should, for that reason, be vacated, id. at ___, 783 S.E.2d at 523-24.

On 9 June 2016, we allowed the State’s petition for discretionary review of the Court

of Appeals’ decision that N.C.G.S. § 90-95(d1)(1)(c) is unconstitutional as applied to

defendant on notice-related grounds.


      In seeking relief from the decision of the court below before this Court, the

State argues that the Court of Appeals disregarded the well-established legal

principle that ignorance of the law is no excuse by misapplying the Lambert exception

                                          -12-
                                   STATE V. MILLER

                                   Opinion of the Court



and misconstruing decisions such as Liparota in order to limit the otherwise

applicable maxim that members of the public have notice of the applicable law to

situations in which a reasonable person would know the content of the law. In the

State’s view, this case is controlled by Lambert and this Court’s decision in State v.

Bryant, 359 N.C. 554, 614 S.E.2d 479 (2005), in which we described Lambert as

creating “a narrow exception to the general rule” to the effect that citizens are

presumed to know the law applicable in situations when the allegedly unlawful

conduct is “ ‘wholly passive.’ ” Id. at 566, 614 S.E.2d at 487 (quoting Lambert, 355
U.S. at 228, 2 L. Ed. 2d at 231). In order to take advantage of this exception, the

defendant must establish that the statutory provision in question criminalizes a

failure to act, such as the failure to register as a felon at issue in Lambert and the

failure to register as a sex offender at issue in Bryant. In the State’s view, defendant

was not prosecuted for a failure to act. On the contrary, N.C.G.S. § 90-95(d1)(1)(c)

proscribes an affirmative act, which is the intentional possession of a prohibited

substance. As defendant conceded before the trial court, his conduct was “not an

absence to act like there is in Lambert.” In the event that a defendant fails to

establish that his behavior is “wholly passive,” whether because the relevant conduct

does not involve a failure to act, as is the situation in this case, or because the

defendant’s failure to act occurred under circumstances that would lead a reasonable

person to inquire as to his or her legal duties, as was the case with the defendant’s

duty to register as a sex offender in North Carolina at issue in Bryant, the maxim


                                          -13-
                                  STATE V. MILLER

                                  Opinion of the Court



that ignorance of the law provides no excuse and that all citizens are presumed to

know the law remains applicable. Instead of correctly applying the narrow Lambert

exception in accordance with this Court’s decision in Bryant, the Court of Appeals

created an inappropriate notice requirement resting upon a failure to distinguish

between an affirmative action and purely passive conduct and conflating the analysis

set out in Lambert with the analysis utilized in statutory construction cases such as

Liparota.


      In response, defendant contends that the proper resolution of the critical

question concerning whether an act is “wholly passive” for purposes of Lambert and

Bryant hinges upon whether the surrounding circumstances would put a reasonable

person on notice that he or she should have inquired as to whether there had been a

change in law rather than upon whether the underlying conduct should be deemed

active or passive. Defendant argues that Lambert and Bryant rest upon a distinction

between “active and passive notice, that is, the presence or absence of ‘circumstances

that should alert the doer to the consequences of his deed,’ ” rather than upon a

distinction between acts of commission and acts of omission. According to defendant,

his conduct should be deemed “wholly passive” given the absence of “circumstances

that would [have] move[d] him to inquire if the General Assembly had recently

criminalized his otherwise innocuous conduct.”           Moreover, even if a defendant’s

underlying conduct is a component of the relevant constitutional analysis, possession,

as compared to the purchase, of a substance is a passive act.

                                         -14-
                                      STATE V. MILLER

                                     Opinion of the Court



       In the alternative, defendant contends that, even if we “decline[ ] to adopt the

analysis of the Court of Appeals,” we should still affirm the result that it reached on

the grounds “that an element of scienter must be read into [N.C.G.S.] § 90-95(d1)(1)(c)

to comport with traditional notions of fair play and substantial justice, and the State

failed to present evidence from which a jury could infer such an element.” According

to defendant, the Court of Appeals should have held that proof of defendant’s

“awareness that a reasonable person in his shoes would have[ known] that the

purchase of pseudoephedrine was an illegal act” constituted an essential element of

the offense created by N.C.G.S. § 90-95(d1)(1)(c). In reaching a contrary conclusion,

the Court of Appeals overlooked the fact that the United States Supreme Court has

read a similar requirement into various criminal statutes for the purpose of ensuring

the constitutionality of the challenged statute regardless of any evidence concerning

actual Congressional intent.


       As this Court indicated in Bryant, the Lambert exception to the general rule

that ignorance of the law is no excuse is “decidedly narrow.” 359 N.C. at 568, 614

S.E.2d at 488.6 After carefully reviewing the record, we conclude that the Lambert

exception does not operate to protect defendant from criminal liability given the facts


       6 Moreover, as the United States Supreme Court has stated, “application [of Lambert]
has been limited, lending some credence to Justice Frankfurter’s colorful prediction in dissent
that the case would stand as ‘an isolated deviation from the strong current of precedents—a
derelict on the waters of the law.’ ” Texaco, Inc. v. Short, 454 U.S. 516, 537 n.33, 70 L. Ed.
2d 738, 756 n.33 (1982) (quoting Lambert, 355 U.S. at 232, 2 L. Ed. 2d at 233 (Frankfurter,
J., dissenting)).

                                             -15-
                                    STATE V. MILLER

                                   Opinion of the Court



contained in the present record. Moreover, defendant’s alternative argument to the

effect that guilt of the offense defined in N.C.G.S. § 90-95(d1)(1)(c) requires proof that

the defendant knew of the illegality of his conduct is not properly before us. Thus,

we reverse the decision of the Court of Appeals.

                   The general rule that ignorance of the law or a
             mistake of law is no defense to criminal prosecution is
             deeply rooted in the American legal system. Based on the
             notion that the law is definite and knowable, the common
             law presumed that every person knew the law. This
             common-law rule has been applied by the Court in
             numerous cases construing criminal statutes.

Bryant, 359 N.C. at 566, 614 S.E.2d at 487 (citations omitted) (quoting Cheek v.

United States, 498 U.S. 192, 199, 112 L. Ed. 2d 617, 628 (1991)). In Lambert, the

United States Supreme Court sustained an as-applied challenge to a municipal

ordinance making it unlawful for any individual who had been convicted of an

offense that was a California felony or would have been a felony if committed in

California to remain in Los Angeles for more than five days without registering with

the Chief of Police. Lambert, 355 U.S. at 226-27, 2 L. Ed. 2d at 230-31. After noting

that the defendant, unlike defendant in this case, had presented proof that she “had

no actual knowledge of the [registration] requirement” and that the relevant

ordinance did not require proof of “willfulness,” id. at 227, 2 L. Ed. 2d at 231, the

United States Supreme Court stated that the relevant issue before it was “whether

a registration act of this character violates due process where it is applied to a person

who has no actual knowledge of his duty to register, and where no showing is made


                                          -16-
                                   STATE V. MILLER

                                   Opinion of the Court



of the probability of such knowledge,” id. at 227, 2 L. Ed. 2d at 231. Recognizing

that, as a general proposition, lawmakers have wide latitude in defining the scope

and extent of prohibited conduct, the Court pointed out that the defendant’s “conduct

[was] wholly passive—mere failure to register” and did not constitute “the

commission of acts, or the failure to act under circumstances that should alert the

doer to the consequences of his deed.” Id. at 228, 2 L. Ed. 2d at 231 (citations

omitted). Although the Court acknowledged the rule that “ignorance of the law will

not excuse,” id. at 228, 2 L. Ed. 2d at 231 (quoting Shevlin–Carpenter Co. v.

Minnesota, 218 U.S. 57, 68, 54 L. Ed. 930, 935 (1910)), and that the police power is

“one of the least limitable” powers of government, id. at 228, 2 L. Ed. 2d at 231

(quoting District of Columbia v. Brooke, 214 U.S. 138, 149, 53 L. Ed. 941, 945 (1909)),

the Court pointed out that due process conditions the exercise of governmental

authority upon the existence of proper notice “where a person, wholly passive and

unaware of any criminal wrongdoing, is brought to the bar of justice for

condemnation in a criminal case,” id. at 228, 2 L. Ed. 2d at 231. In view of the fact

that the ordinance at issue in Lambert did not condition a finding of guilt upon “any

activity” whatsoever, id. at 229, 2 L. Ed. 2d at 232, and the fact that there were no

surrounding “circumstances which might move one to inquire as to the necessity of

registration,” id. at 229, 2 L. Ed. 2d at 232, “actual knowledge of the duty to register

or proof of the probability of such knowledge and subsequent failure to comply [were]




                                          -17-
                                   STATE V. MILLER

                                   Opinion of the Court



necessary before a conviction under the ordinance [could] stand” consistently with

due process guarantees, id. at 229, 2 L. Ed. 2d at 232.


       The statutory provision at issue in Bryant required individuals convicted of

certain sexual offenses in other states to register as a sex offender with the relevant

North Carolina sheriff’s office within ten days after establishing residence in North

Carolina or within fifteen days after the individual in question had entered North

Carolina, whichever came first, with any person failing to comply with these

requirements to be subject to criminal penalties. 359 N.C. at 561-63, 614 S.E.2d at

483-85. In that case, a person who had been convicted of committing an offense

requiring registration in South Carolina and had been charged with violating the

statutory provision in question challenged the provision’s constitutionality as applied

to him given the absence of any requirement that the State “prove actual or probable

notice of his duty to register to satisfy the due process notice requirement of Lambert.”

Id. at 565, 614 S.E.2d at 486. In rejecting the defendant’s argument, this Court stated

that

             to be entitled to relief under the decidedly narrow Lambert
             exception, a defendant must establish that his conduct was
             “wholly passive” such that “circumstances which might
             move one to inquire as to the necessity of registration are
             completely lacking” and that [the] defendant was ignorant
             of his duty to register and there was no reasonable
             probability that [the] defendant knew his conduct was
             illegal.




                                          -18-
                                   STATE V. MILLER

                                   Opinion of the Court



Id. at 568, 614 S.E.2d at 488 (quoting Lambert, 355 U.S. at 228-29, 2 L. Ed. 2d at 231-

32 (emphasis added)). Defendant’s assertion to the contrary notwithstanding, this

Court never indicated in Bryant that the distinction between active and passive

conduct set out in Lambert revolves around the nature and extent of the notice with

which the defendant had been provided rather than upon the nature and extent of

the underlying conduct that led to the imposition of the criminal sanction. Instead,

this Court simply assumed that the defendant’s conduct amounted to a failure to act

and proceeded to examine the extent to which his failure to comply with North

Carolina’s sex offender registration requirements had occurred under circumstances

suggesting that he should have registered upon moving from South Carolina to North

Carolina. Id. at 566-68, 614 S.E.2d at 486-88. After making no suggestion that the

defendant had actual notice of the necessity that he register as a sex offender in North

Carolina after moving to this state and after concluding that the defendant’s case was

“rich with circumstances that would move the reasonable individual to inquire of his

duty to register in North Carolina such that [the] defendant’s conduct was not wholly

passive and Lambert [was] not controlling,” id. at 568, 614 S.E.2d at 488, this Court

held that the defendant’s case did “not fall within the narrow Lambert exception to

the general rule that ignorance of the law is no excuse,” id. at 569, 614 S.E.2d at 488.

             Thus, because “[g]enerally[,] a legislature need do nothing
             more than enact and publish the law, and afford the
             citizenry a reasonable opportunity to familiarize itself with
             its terms and to comply,” Texaco, [Inc. v. Short,] 454 U.S.
             [516,] 532, 70 L. Ed. 2d [738,] 752[ (1982), this Court


                                          -19-
                                    STATE V. MILLER

                                   Opinion of the Court



             remained] bound by the rule that “[a]ll citizens are
             presumptively charged with knowledge of the law.” Atkins
             v. Parker, 472 U.S. 115, 130, 86 L. Ed. 2d 81, 93 (1985); see
             also N. Laramie Land Co. v. Hoffman, 268 U.S. 276, 283,
             69 L. Ed. 953, 957 (1925) (“All persons are charged with
             knowledge of the provisions of statutes and must take note
             of the procedure adopted by them.”).

Id. at 569, 614 S.E.2d at 488-89 (first and seventh alterations in original). As a result,

Bryant establishes that, in the event that a defendant’s conduct is not “wholly

passive,” because it arises from either the commission of an act or a failure to act

under circumstances that reasonably should alert the defendant to the likelihood that

inaction would subject him or her to criminal liability, Lambert simply does not apply.


      A defendant commits the offense delineated in N.C.G.S. § 90-95(d1)(1)(c) in the

event that he or she has “the power and intent to control [the] disposition or use” of

the substance that the defendant is charged with possessing, State v. Harvey, 281
N.C. 1, 12, 187 S.E.2d 706, 714 (1972), with knowledge of the identity of the substance

that the defendant is alleged to have possessed, Galaviz–Torres, 368 N.C. at 49, 772

S.E.2d at 437 (citation omitted). The undisputed evidence contained in the present

record tends to show that defendant actively procured the pseudoephedrine product

that he was convicted of possessing over a month after it had become unlawful for

him to do so and almost six months after the enactment of N.C.G.S. § 90-95(d1)(1)(c).

Moreover, defendant has not argued in either this Court or the lower courts that he

was ignorant of the fact that he possessed a pseudoephedrine product or that he had

previously been convicted of methamphetamine possession. As defendant himself

                                          -20-
                                            STATE V. MILLER

                                            Opinion of the Court



acknowledged, his conduct differs from the failure to register at issue in Lambert and

Bryant. Since defendant’s conviction rests upon his own active conduct rather than

a “wholly passive” failure to act, there is no need for us to determine whether the

surrounding circumstances should have put defendant on notice that he needed to

make       inquiry   into    his       ability    to    lawfully   purchase   products   containing

pseudoephedrine.            As     a    result,    defendant’s     as-applied   challenge   to   the

constitutionality of N.C.G.S. § 90-95(d1)(1)(c) necessarily fails.


       Liparota and other similar decisions, whether considered in conjunction with

or in addition to Lambert, do not call for a different result. In Liparota, the United

States Supreme Court considered what “mental state, if any, that the Government”

needed to show, 471 U.S. at 423, 85 L. Ed. 2d at 438, in order to establish that the

defendant had violated a federal statute making it a crime to “knowingly” use,

transfer, acquire, alter, or possess food stamps “ ‘in any manner not authorized by

[the statute] or the regulations,’ ” id. at 423, 85 L. Ed. 2d at 438 (alteration in original)

(quoting 7 U.S.C. § 2024(b)(1) (1977)), with the specific issue before the Court in that

case being whether the term “knowingly” should be construed so as to require the

Government to prove that the defendant was aware that he was acting in a manner

not authorized by the applicable law, id. at 420-21, 85 L. Ed. 2d at 437. As a result,

Liparota, like a number of the other decisions upon which defendant relies,7 is a


       7 For example, see Elonis v. United States, ___ U.S. ___, ___, ___, 192 L. Ed. 2d 1, 8, 17
(2015) (interpreting a federal statute making “it a crime to transmit in interstate commerce

                                                       -21-
                                       STATE V. MILLER

                                      Opinion of the Court



statutory construction case rather than one, like Lambert, in which the

constitutionality of a statute was at issue. While these cases are arguably pertinent

to defendant’s statutory construction argument, they have no bearing on the

constitutionality of N.C.G.S. § 90-95(d1)(1)(c) in the face of defendant’s Lambert-

based challenge. However, since neither defendant nor the State sought review of

the Court of Appeals’ determination that the offense defined in N.C.G.S. § 90-

95(d1)(1)(c) does not include any sort of scienter or specific intent requirement over

and above the knowledge requirement necessary for guilt of any possession-based

offense by either noting an appeal or filing a discretionary review petition,

defendant’s statutory construction argument is not properly before us. See N.C. R.

App. P. 16(a) (stating that “[r]eview by the Supreme Court after a determination by

the Court of Appeals, whether by appeal of right or by discretionary review, is to

determine whether there is error of law in the decision of the Court of Appeals” and

that, “[e]xcept when the appeal is based solely upon the existence of a dissent in the



‘any communication containing any threat . . . to injure the person of another’ ” as requiring
proof that the defendant intended to issue threats or knew that his communications would
be viewed as threats (ellipsis in original) (quoting 18 U.S.C. § 875(c) 1994))); United States v.
X-Citement Video, Inc., 513 U.S. 64, 68, 78, 130 L. Ed. 2d 372, 378, 385 (1994) (interpreting
a federal statute prohibiting persons from “knowingly” transporting, shipping, receiving,
distributing, or reproducing a visual depiction, if such depiction “ ‘involves the use of a minor
engaging in sexually explicit conduct,’ ” to require proof that the defendant knew of the
sexually explicit nature of the material and the age of the individuals depicted in the video
(quoting 18 U.S.C. § 2252(a)(1)(A), -(a)(2)(A) (1988 ed. and Supp. V))); Morissette, 342 U.S. at
248, 271, 96 L. Ed. at 292, 304 (interpreting a federal statute providing that “ ‘whoever
embezzles, steals, purloins, or knowingly converts’ ” property of the federal government shall
be fined and imprisoned to require that the defendant have “knowledge of the facts, though
not necessarily the law, that made the taking a conversion” (quoting 18 U.S.C. § 641 (1948))).

                                              -22-
                                   STATE V. MILLER

                                   Opinion of the Court



Court of Appeals, review in the Supreme Court is limited to consideration of the

issues stated in the notice of appeal filed pursuant to Rule 14(b)(2) or the petition for

discretionary review and the response thereto filed pursuant to Rule 15(c) and (d),

unless further limited by the Supreme Court, and properly presented in the new

briefs required by Rules 14(d)(1) and 15(g)(2) to be filed in the Supreme Court”); see

also Estate of Fennell v. Stephenson, 354 N.C. 327, 331-32, 554 S.E.2d 629, 632 (2001)

(stating that “this Court’s review of the Court of Appeals decision is limited to the

issues raised by [the] defendants’ petition for discretionary review” because the

plaintiffs had failed to file their own discretionary review petition or a conditional

discretionary review petition).    As a result, given that defendant has failed to

establish that his conduct in possessing pseudoephedrine was “wholly passive,”

Bryant, 359 N.C. at 568, 614 S.E.2d at 488, we hold that defendant’s conviction for

violating N.C.G.S. § 95-90(d1)(1)(c) did not result in a violation of his federal

constitutional right to due process of law and, accordingly, reverse the decision of the

Court of Appeals.


      REVERSED.




      Justice MORGAN dissenting

      While I agree with my learned colleagues in the majority that the Court of

Appeals’ interpretation of the applicability of Liparota v. United States, 471 U.S. 419,

                                          -23-
                                   STATE V. MILLER

                                 MORGAN, J., dissenting

105 S. Ct. 2084, 85 L. Ed. 2d 434 (1985) is misplaced, nonetheless I embrace the lower

court’s view that the narrow exception to the time-honored adage “ignorance of the

law will not excuse” as articulated in Lambert v. California, 355 U.S. 225, 78 S. Ct.
240, 2 L. Ed. 2d 228 (1957) is applicable in the instant case regarding the properness

of notice and due process. In addition, I consider the majority’s interpretation of the

phrase “wholly passive” as originally coined in Lambert and applied by this Court in

State v. Bryant, 359 N.C. 554, 614 S.E.2d 479 (2004), superseded by statute, 2006 N.C.

Sess. Laws, Ch. 247, on other grounds as recognized in State v. Moore, 240 N.C. App.
465, 478, 770 S.E.2d 131, 141, disc. review denied, 368 N.C. 353, 776 S.E.2d 854 (2015)

to be rigidly restrictive, particularly in light of this Court’s own construction of this

phrase in Bryant, and therefore I dissent.

      In Lambert, a criminal defendant was found guilty of violating a registration

provision of Los Angeles, California’s Municipal Code because, as a person who had

been “convicted of an offense punishable as a felony in the State of California,” she

“remain[ed] in Los Angeles for a period of more than five days without registering”

with the city’s Chief of Police. Lambert, 355 U.S. at 226, 78 S. Ct. at 241-42, 2 L. Ed.
2d at 230. As a resident of Los Angeles for over seven years at the time of her arrest

on suspicion of another offense, the defendant argued that her due process rights

under the United States Constitution were violated with regard to the application of

the city’s registration law to her, because she had no actual knowledge of the

requirement to register pursuant to the Los Angeles Municipal Code. Id. at 226, 78



                                          -24-
                                   STATE V. MILLER

                                 MORGAN, J., dissenting

S. Ct. at 241-42, 2 L. Ed. 2d at 230-31. In framing the legal issue in this case as a

question of “whether a registration act of this character violates due process where it

is applied to a person who has no actual knowledge of his duty to register, and where

no showing is made of the probability of such knowledge,” the nation’s highest court

held that the Code’s registration provision as applied to the defendant violated the

Due Process Clause of the Fourteenth Amendment. Id. at 227, 229-30, 78 S. Ct. at

242-44, 2 L. Ed. 2d at 231-32.

      Defendant in the case sub judice cited the Lambert case as persuasive

authority to support his position addressed by this dissent that his federal due

process rights were violated by the application of the statute at issue to him because

of his lack of proper notice of then newly-enacted N.C.G.S. § 90-95(d1)(1)(c), which

had taken effect barely a month before defendant’s proscribed pseudoephedrine

purchase. Pursuant to the statute, his possession of such a substance was illegal in

light of his prior methamphetamine convictions.           Regarding the application of

constitutional due process principles to the operation of statutes that create an

imposition upon individuals convicted of a certain class of offenses that does not exist

for the general population, I find the defendant in Lambert and the current defendant

to be similarly situated. In Lambert, the defendant was required by law to register

as a convicted felon if her stay in the city exceeded five days, which was not a

registration requirement imposed on others; here, defendant was required by law to




                                          -25-
                                   STATE V. MILLER

                                 MORGAN, J., dissenting

refrain from possessing pseudoephedrine as a person convicted of methamphetamine

offenses, which was not a possession restriction imposed on others.

      I also find that the defendant in the case at bar is similarly situated to the

Lambert defendant in the resolution of the legal issue in Lambert which was ideally

identified by the United States Supreme Court. The high court found, in applying its

due process analysis to the dual components of the framed issue in Lambert, that the

Los Angeles Municipal Code registration provision violated that defendant’s due

process rights because she had no knowledge of the duty to register and there was no

showing made by the prosecution as to the probability of such knowledge by the

defendant. Id. at 227-28, 78 S. Ct. at 242-43, 2 L. Ed. 2d at 231. While citing the

phrase “ignorance of the law will not excuse,” the United States Supreme Court

conversely recognized that the exercise of this legal axiom is limited by due process

considerations. Id. at 228, 78 S. Ct. at 243, 2 L. Ed. 2d at 231. The Court went on to

explain:

             Engrained in our concept of due process is the requirement
             of notice. Notice is sometimes essential so that the citizen
             has the chance to defend charges. Notice is required before
             property interests are disturbed, before assessments are
             made, before penalties are assessed. Notice is required in
             a myriad of situations where a forfeiture might be suffered
             for mere failure to act. Recent cases illustrat[e] th[is] point
             . . . . These cases involved only property interests in civil
             litigation. But the principle is equally appropriate where
             a person, wholly passive and unaware of any wrongdoing,
             is brought to the bar of justice for condemnation in a
             criminal case.

Id. (citations omitted).


                                          -26-
                                   STATE V. MILLER

                                 MORGAN, J., dissenting

      I find these observations to be pertinent and applicable to the present case,

just as the United States Supreme Court articulated them as insightful direction in

Lambert. While ignorance of the law typically will not excuse one from criminal

culpability, the operation of this routine legal paradigm must take a proverbial

backseat when one’s constitutional due process rights, undergirded by the concept of

notice, are otherwise sacrificed. In the instant case, as in Lambert, the defendant has

claimed that he had no knowledge of the law at issue when he purchased

pseudoephedrine on 5 January 2014 and was therefore in unlawful possession of the

medication which otherwise would have been in his lawful possession if the purchase

had been made prior to the 1 December 2013 change in the law which did not apply

to the general population, nor even all convicted felons, but rather only to a particular

subset of convicted felons. Also in the present case, like Lambert, there has been no

showing made of the probability that defendant knew of this change in the law which

rendered illegal for him such activity that was legal for him a mere 36 days prior to

his arrest. The majority’s fervent embrace of the maxim that ignorance of the law

provides no excuse supplies an untenable compromise of defendant’s due process

rights. Indeed, the well-established existence of a law and one’s ignorance of it is

markedly different from the newly-created existence of a law and one’s unawareness

of it, especially when it is a change in the law to make what was recently lawful

suddenly unlawful and when it does not apply to everyone.




                                          -27-
                                  STATE V. MILLER

                                MORGAN, J., dissenting

      In my opinion, just as the majority fails to employ an appropriate application

of the Lambert principle regarding due process wherein ignorance of the law by a

criminal defendant is indisputable, the majority’s unfortunate position is exacerbated

by its strained literal interpretation of the phrase “wholly passive” in Lambert. The

United States Supreme Court christened the term in Lambert to describe the lack of

affirmative conduct by the defendant in that case—the failure to register one’s

presence—and to fit it into the framework of an individual’s right to due process

through the requirement of notice. The majority has focused so intently upon the

“wholly passive” description of the Lambert defendant’s proscribed conduct of failure

to register that it is unable to clearly view the fullness of the relationship between

due process and the required notice concerning the violation of criminal law.

      The majority’s position is faulty regarding its literal application of the phrase

“wholly passive” on two fronts. Firstly, the United States Supreme Court in Lambert

used the defendant’s “wholly passive” failure to register as an example of the broad

need to correctly balance constitutional due process with the “ignorance of the law

will not excuse” axiom. The Court, in its discussion of the concept of due process

through the requirement of notice in Lambert, spoke in sweeping terms about the

importance of these legal tenets, without mentioning whether or not the illegal

conduct involved was an offense of commission of an act or an offense of an omission

to act. The high court thereupon applied its global look at these principles to the

defendant’s circumstances in Lambert, described her Municipal Code violation of



                                         -28-
                                   STATE V. MILLER

                                MORGAN, J., dissenting

failure to register as behavior which was “wholly passive,” continued its analysis that

this failure to register abrogated the breadth and depth of the integration of due

process and notice, and ultimately determined that the application of the challenged

registration law to the defendant’s “wholly passive” failure to register was

unconstitutional. In the case sub judice, the majority’s occupation by the “wholly

passive” categorization of the Lambert defendant’s criminal act of omission has

prevented it from fully grasping the wider requirement to apply constitutional due

process and notice requirements so as to protect defendant’s identical rights in the

current case.

      Secondly, this Court utilized the “wholly passive” language in Lambert to both

discuss and decide our decision in Bryant. The majority in the instant case heavily

relies upon Bryant, a criminal action in which a defendant, who was a convicted sex

offender in the state of South Carolina, was notified by the South Carolina

Department of Corrections prison officials of his lifelong requirement to register with

that state due to his sex offender status. Id. at 556, 614 S.E.2d at 480. Although the

defendant was notified of this duty in verbal and written form, he failed to “provide

written notice to the county sheriff where s/he was last registered in South Carolina

within 10 days of the change of address to a new state,” when the defendant moved

out of the state of South Carolina and relocated in North Carolina. Id. at 556-57, 614

S.E.2d at 481 (emphasis omitted).      The defendant likewise was deficient in his

compliance with his South Carolina sex offender requirement that he “must send



                                         -29-
                                   STATE V. MILLER

                                 MORGAN, J., dissenting

written notice of change of address to the county Sheriff’s Office in the new county

and the county where s/he previously resided within 10 days of moving to a new

residence.” Id. (emphasis omitted). Although the defendant moved to Winston-

Salem, North Carolina and thereby established a residence in Forsyth County,

nonetheless he failed to register upon establishing residency in North Carolina and

did not notify the appropriate authorities in South Carolina of his out-of-state move.

Id. at 557-58, 614 S.E.2d at 481-82. The defendant was convicted in this state of

failing to register as a sex offender and attaining the status of habitual felon. Id. at

558, 614 S.E.2d at 482. On appeal, the defendant argued that North Carolina’s sex

offender registration statute was unconstitutional as applied to an out-of-state

offender who lacked notice of his duty to register upon moving to North Carolina. Id.

at 558, 614 S.E.2d at 482. The defendant relied almost exclusively upon Lambert in

arguing his position on appeal to this Court. Id. at 564, 614 S.E.2d at 485. We found

in Bryant that the defendant was not entitled to the application of Lambert. Id. at

568-69, 614 S.E.2d at 487-88. In this Court’s decision, we explained:

                    We find this case rich with circumstances that would
             move the reasonable individual to inquire of his duty to
             register in North Carolina such that defendant’s conduct
             was not wholly passive and Lambert is not controlling.
             First, defendant had actual notice of his lifelong duty to
             register with the State of South Carolina as a convicted sex
             offender. Second, defendant had actual notice that he must
             register as a convicted sex offender in South Carolina for
             “similar offenses from other jurisdictions” and had a duty
             to inform South Carolina officials of a move out of state
             “within 10 days of the change of address to a new state,”
             which defendant failed to do. Third, defendant himself


                                         -30-
                                  STATE V. MILLER

                                MORGAN, J., dissenting

             informed law enforcement authorities that he had been
             convicted of a sex offense in Florida. These circumstances
             coupled with the pervasiveness of sex offender registration
             programs certainly constitute circumstances which would
             lead the reasonable individual to inquire of a duty to
             register in any state upon relocation.

Id. at 568, 614 S.E.2d at 488 (citations omitted) (emphasis in original).        This

explanation extracts pivotal terminology from the instructional language employed

by the nation’s Supreme Court in Lambert when it established the mandatory

standard, which we expressly cited in Bryant, which I find to be the guiding rationale

for adaptation in the present case and which I determine that the defendant has

satisfied:

             Therefore, to be entitled to relief under the decidedly
             narrow Lambert exception, a defendant must establish
             that his conduct was “wholly passive” such that
             “circumstances which might move one to inquire as to the
             necessity of registration are completely lacking” and that
             defendant was ignorant of his duty to register and there
             was no reasonable probability that defendant knew his
             conduct was illegal. Lambert, 355 U.S. at 228-29, 78 S. Ct.
243-44, 2 L. Ed. 2d at 231-32) (emphasis added).

Id. at 568, 614 S.E.2d at 488. This Court’s additional emphasis indicates that it

defined the crucial phrase “wholly passive” as turning on whether the attendant

circumstances could reasonably be seen as providing notice.

       With the majority’s determination that Bryant is controlling authority in the

case at bar, it compounds the problematic analysis that it originally employs in the

majority’s erroneous premise that the requirement of a “wholly passive” act

automatically disqualifies the current defendant from constitutional due process and


                                         -31-
                                   STATE V. MILLER

                                MORGAN, J., dissenting

intrinsic notice requirements where ignorance of the law is an existing circumstance.

This compounded misdirection is further accentuated by the recitation of the aspects

that are present in Bryant which clearly distinguish it from the case sub judice. While

there are a litany of facts and circumstances occurring in Bryant that render the

narrow Lambert exception as inapposite to the Bryant defendant, as this Court

correctly decided, no such characteristics arise here. Indeed, the defendant in the

instant case is deemed not to have had actual notice about the change in the law or

the change in his status under the new law governing his ability to legally possess

pseudoephedrine. Nor did the defendant here inform law enforcement authorities

about any matters that would demonstrate his awareness about the change in the

law or the change in his status under the new law. In summarizing the above

delineation of factors quoted in Bryant and applying them to the present case, there

are no circumstances here which would lead the reasonable individual to know, or

even inquire about, a duty to refrain from the possession of pseudoephedrine due to

a recent change in the law which turned defendant’s heretofore legal possession of

the substance into a criminal offense.

      Since I would find N.C.G.S. § 90-95(d1)(1)(c) unconstitutional as applied to

defendant under these facts and circumstances, consistent with my interpretation of

Lambert, and the critical distinguishing features of Bryant, I respectfully dissent.

      Justice BEASLEY joins in this dissenting opinion.




                                         -32-